         Case 2:18-cv-01557-NIQA Document 51 Filed 03/28/19 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA


KATHLEEN KILROY, on behalf of herself and
all others similarly situated,

                       Plaintiff,

         V.

CIGNA CORPORATION; CONNECTICUT
GENERAL LIFE INSURANCE COMPANY;                                Case No. 2:18-cv-01557-NIQA
CIGNA HEALTH AND LIFE INSURANCE
COMPANY; AMERICAN SPECIALTY
HEALTH IN CORPORATED; and AMERICAN
SPECIALTY HEALTH GROUP, INC.,

                       Defendants.



    [           ] ORDER STAYING ACTION PENDING CONSOLIDATION WITH
        RELATED ACTIONS UPON PRELIMINARY APPROVAL OF SETTLEMENT

         WHEREAS, on July 13, 2018, Defendants filed motions to dismiss in this action, and

those motions remain pending;

         WHEREAS, Plaintiff Kathleen Kilroy, Defendants, and plaintiffs in the related actions

captioned Lietz v. Cigna Corp., Case No. 2:16-03967-NIQA (E.D. Pa.) (the "Lietz Action"), and

Zhu v. Cigna Corp., Case No. 2:18-cv-02927-NIQA (the "Zhu Action") have now reached a

settlement resolving this action, the Lietz Action, and the Zhu Action;

         WHEREAS, on March 26, 2019, Ms. Kilroy and the plaintiffs in the Lietz and Zhu

Actions filed a motion in the Lietz Action (Case No. 2: 16-03967-NIQA, ECF No. 86) for

preliminary approval of the settlement;

         WHEREAS, the parties to this action have jointly moved for a stay pending consolidation

of this action with the Lietz and Zhu actions upon preliminary approval of the settlement;
          Case 2:18-cv-01557-NIQA Document 51 Filed 03/28/19 Page 2 of 2




          AND NOW,     this~y of March, 2019, it is hereby ORDERED that
1.        This action is hereby stayed pending the Court's ruling on the preliminary approval

motion filed in the Lietz Action (Case No. 2:16-03967-NIQA, ECF No. 86); and

2.        Upon preliminary approval of the settlement filed in the Lietz Action, without further

order of the Court, this action will hereby be consolidated with the Lietz Action and Zhu Action,

under the caption In re Cigna-American Specialty Health Administrative Fee Litigation, Case

No. 2:16-cv-03697-NIQA, and the proposed Consolidated Class Action Complaint attached as

Exhibit 1 to the parties' settlement agreement as filed in the Lietz Action (Case No. 2: 16-03967-

NIQA, ECF No. 87-001) shall be deemed to be the operative complaint in the consolidated

action.



                                               BY THE COURT:


                                                 ts/ Nitza I. Quinones Alejandro
                                               NITZA I. QUINONES ALEJANDRO
                                               Judge, United States District Court




                                                  2
